

113 HR 3832 IH: To amend title XVIII of the Social Security Act to modify the surety bond requirement applicable to home health agencies as a condition of participation under Medicare.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3832IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to modify the surety bond requirement applicable to home health agencies as a condition of participation under Medicare.1.Modification of Medicare home health surety bond condition of participation requirementSection 1861(o)(7) of the Social Security Act (42 U.S.C. 1395x(o)(7)) is amended to read as follows:(7)provides the Secretary with a surety bond—(A)in a form specified by the Secretary and in an amount that is not less than $50,000; and(B)that the Secretary determines is commensurate with the volume of payments to the home health agency; and.